MEMORANDUM **
Appellant’s motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect that appellant is proceeding in forma pauperis.
A review of the record and appellant’s response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s judgment summarily dismissing appellant’s habeas corpus petition.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.